Citation Nr: 1018125	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
syndrome with degenerative disc disease and scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970 and from August 1972 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
chronic low back syndrome with degenerative disc disease and 
scoliosis.  

In March 2008, the Board remanded the matter in order to 
obtain records from the Social Security Administration.  As 
discussed below, those records were not available and the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  In February 1976, the Board denied reopening a claim for 
service connection for a back disability on the basis that a 
back disability, manifested by scoliosis, preexisted entry 
onto active duty and was not aggravated as a result of such 
service.  The Veteran did not appeal that decision and it 
became final.  

2.  Final unappealed RO decisions in December 1983, September 
2000, and March 2002, continued the denial of the claim.  

3.  Evidence received since the last final denial of the 
claim is new but is not material, and does not raise a 
reasonable possibility of substantiating the underlying claim 
for service connection for chronic low back syndrome with 
degenerative disc disease and scoliosis.  



CONCLUSION OF LAW


The requirements to reopen the claim for service connection 
for chronic low back syndrome with degenerative disc disease 
and scoliosis have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the Veteran's claim of service connection for PTSD, VA 
must look at the bases for the denial in the prior 
decision(s) and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board finds that VA's VCAA notification duties have been 
met to the extent necessary.  In September 2004 , prior to 
the initial decision on the claim, and in September 2006, 
following the adjudication of the claim, the RO furnished 
letters to the Veteran addressing all pertinent notice 
elements delineated in 38 C.F.R. § 3.159, which indicated 
that he had to submit new and material evidence showing that 
a preexisting back condition was aggravated by active 
service.  Both letters informed the Veteran of the basis of 
the prior denial.

The RO addressed the Dingess/Hartman elements in an April 
2006 letter.  Later, it reconsidered the claim by virtue of 
several supplemental statements of the case, the most recent 
being issued in October 2009.  These reconsiderations of the 
claim cured any timing issue with respect to the notice 
provided.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.  

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

Nevertheless, since the most recent final denial, numerous VA 
and private outpatient treatment records were associated with 
the claims file.  

The Board notes that the Veteran reported that he is in 
receipt of Social Security Administration (SSA) benefits.  
Indeed, of record is a June 2002 favorable decision from SSA 
granting Supplemental Security Income benefits to the Veteran 
for a disability manifested by "degenerative disease of the 
lumbar spine with Grade I spondylolisthesis at L4-5, which is 
considered to be "severe" under the Social Security Act."  
The decision includes a finding that the Veteran has not 
performed any substantial gainful activity since January 9, 
2001.  

The Board remanded this matter in March 2008 in order to 
obtain the records that SSA relied upon in making 
determination.  Unfortunately, despite numerous attempts to 
obtain the records, in a June 2009 statement, SSA reported 
that they either had no medical file or were unable to locate 
the medical file.  The Veteran was advised of the difficulty 
in obtaining the SSA records in RO letters in August 2008 and 
June 2009.  Based on these efforts, the Board finds that 
there has been substantial compliance with its March 2008 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1988).  

The Veteran has not been provided a VA examination in 
connection with the claim.  However, as set forth below, the 
Board has determined that new and material evidence has not 
been received to reopen the claim.  Thus, no examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to 
the claim decided herein.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  

II.  Background and Analysis

In January 1975, the RO adjudicated a claim for service 
connection for a low back condition.  In that decision, the 
RO found that the Veteran had a scoliosis of the spine prior 
to entry onto active duty.  It noted treatment for low back 
pain during the Veteran's second period of active duty 
service but found that such did not represent aggravation of 
the preexisting condition.  The Veteran appealed that 
decision.  

In February 1976, the Board reviewed the evidence in the 
claims file and also denied the claim.  In doing so, the 
Board meticulously reviewed the evidence noting treatment for 
low back complaints during the Veteran's second period of 
active duty service.  In denying the claim, the Board relied 
upon an October 1975 VA orthopedic examination that showed no 
finding of any present lumbosacral strain, but showed 
continuing evidence of scoliosis.  The Board noted that 
congenital and developmental defects were not diseases or 
injuries subject to VA compensation.  The Board concluded 
that while the Veteran was treated for low back complaints 
during service, the evidence did not show any superimposed 
chronic back disability arose during service.  

The Veteran did not seek reconsideration of the Board's 
decision.  As such, that Board decision is final.  38 C.F.R. 
§§ 19.104, 19.148 (1975).

Later, in 1978, the Veteran sought VA pension benefits for 
his low back condition.  He underwent another VA examination 
with the same examiner who examined him in October 1975.  Of 
particular significance, the examiner noted that "the x-rays 
which have been repeated several times since the original 
rating examination all look exactly the same.  There is no 
pathological process other than the developmental anomaly of 
the scoliosis."  

In 1983, the Veteran again sought to reopen his claim.  He 
submitted VA outpatient treatment records.  Those records 
noted his continuing complaints of low back pain.  One 
record, dated in October 1983 noted that back pain was 
"probably related to sleeping on mattress and known 
scoliosis."  In December 1983, the RO denied the claim.  The 
Veteran filed a notice of disagreement with the 
determination.  He was provided a statement of the case but 
did not file a substantive appeal.  As such, that decision is 
final.  38 C.F.R. §§ 20.302, 20.1103 (2009).

In September 2000, the RO again denied reopening the claim 
for service connection for a low back condition.  Records 
before the RO included VA and private treatment records.  A 
private treatment record from Dr. Garner, for example, 
indicated that the Veteran could not ambulate without a cane 
due to his severe thoracolumbar scoliosis.  In its decision, 
the RO found this, and other, evidence was cumulative and 
continued to deny reopening the claim.  The Veteran did not 
initiate an appeal of that decision, and it is final.  38 
C.F.R. §§ 20.302, 20.1103 (2009).

In March 2002, the RO again denied reopening the claim.  
Evidence before the RO again included both VA and private 
treatment records.  VA records noted his continuing treatment 
for low back pain.  X-rays revealed grade I spondylolisthesis 
at L4-5 and severe scoliosis.  Private treatment records 
noted a similar diagnosis.  In a lay statement, the Veteran 
contended that he injured his back during service after 
falling from a telephone pole.  He questioned why he would be 
allowed to enlist if he had a preexisting scoliosis.  The RO 
again denied reopening the claim.  It noted that the medical 
evidence was essentially cumulative.  His lay statements were 
considered, but the RO found that the evidence did not show 
that a low back condition was incurred during service or that 
a preexisting back condition was permanently aggravated as a 
result of such service.  The Veteran did not initiate an 
appeal of that decision and therefore it is final.  38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

In September 2004, the Veteran again sought to reopen a claim 
for service connection for a low back condition.  Therein, he 
stated that he entered active duty service with a curvature 
of the spine.  He contended, however, that it was aggravated 
by service due to (1) being forced to stand up straight 
during training, and (2) a fall from a 30 foot telephone pole 
while serving in Vietnam.   

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

For claims such as these, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

The Board will now discuss the evidence received since the 
March 2002 decision.  First, the Veteran has submitted lay 
statements in which he offers his opinions as to the cause of 
his current back condition.  His statement regarding being 
forced to stand up straight during training is new.  However, 
the allegation is not accompanied by any supporting evidence, 
and does not serve to raise a reasonable possibility of 
substantiating the claim.  As to his lay statement that he 
fell from a telephone pole during service in Vietnam, this 
statement was previously considered by the RO in March 2002.  
In addition, it is not substantiated by a review of the 
record.  

Among, the medical evidence received were VA outpatient 
treatment records from Chillicothe, Ohio.  These records 
pertain primarily for treatment for a psychiatric disorder 
and for substance abuse, and therefore are not new and 
material.  

Following the denial of the claim in January 2005, the 
Veteran submitted a statement discussing the telephone pole 
fall in Vietnam and submitted photographs showing the Veteran 
in dress uniform and in casual attire in Vietnam.  The lay 
statement, as previously discussed is not new and material.  
The photographs are not material to the claim.  

During a hearing with the RO, the Veteran provided additional 
testimony.  He again alleged that he fell from a telephone 
pole during his first period of active duty.  He also alleged 
that his backed popped while shaking out a mattress during 
his second period of active duty.  These contentions were 
previously considered by either the Board or the RO and thus 
are not new and material.  

Similarly, there are several treatment records in which the 
Veteran reported a history of falling from a telephone pole 
during service.  For example, during private treatment with 
Dr. C. in May 2005, the Veteran reported falling from the 
telephone pole during service.  These records, which contain 
a self reported history, do not serve to raise a reasonable 
possibility of substantiating the claim.  They do not 
include, for example, an opinion from a medical professional 
linking the current back condition to service, nor do they 
provide evidence to substantiate the Veteran's contention 
that the in-service event actually occurred.  In addition, 
they do not provide evidence showing that a preexisting 
scoliosis was permanently aggravated as a result of active 
duty service.  

Additional lay statements provided also do not raise a 
reasonable possibility of substantiating the claim.  The 
Veteran's sister reported that the Veteran experienced 
excruciating back pain since Viet Nam.  However, the 
Veteran's service treatment records for his first period of 
active duty service, which included service in Vietnam, were 
previously examined by both the RO and the Board.  Those 
records did not show any back complaints during service.  
Similarly, the enlistment examination for the Veteran's 
second period of active duty service did not show any 
traumatically induced back condition.  Rather, the records 
showed that the Veteran entered into his second period of 
active duty with a congenital scoliosis condition.  

In addition, as laypersons, without medical training and 
expertise, they are not competent to render an opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, the lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).]  

The decision from the Social Security Administration 
indicates that the Veteran is disabled due to a low back 
condition.  The decision, however, does not reference any low 
back condition being incurred during active duty service.  
Rather, it indicates that the Veteran has been under 
disability since January 2001.  These records do not serve to 
substantiate the claim.  Thus, while they are new, they are 
not material.  

The remainder of the VA and private treatment records are 
cumulative of evidence previously considered.  In this 
respect, the records show continuing treatment for a low back 
injury but do not include competent evidence relating the 
current condition to active duty service.  

Finally, the Board notes that the Veteran has supplied 
numerous x-ray films dated in June 2005 and August 2006.  
Interpretations of these x-ray films are associated with the 
records and are cumulative of other evidence that shows the 
current nature of the Veteran's low back condition.  The 
Board is not permitted to use medical judgment to interpret 
these records.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim for service connection for a low back 
disability, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

In the absence of new and material evidence, the request to 
reopen the previously denied claim for service connection for 
low back syndrome with degenerative disc disease and 
scoliosis is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


